Filed Pursuant to Rule 433 Registration Statement Nos.333-103545-06 & 333-190926 Subject to Completion and Modification NAVIENT FUNDING, LLC (FORMERLY KNOWN AS SLM FUNDING LLC) HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES.BEFORE YOU INVEST, YOU SHOULD READ THE FREE-WRITING BASE PROSPECTUS IN THAT REGISTRATION STATEMENT AND THE OTHER DOCUMENTS NAVIENT FUNDING, LLC HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT NAVIENT FUNDING, LLC AND THIS OFFERING.YOU MAY GET THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV.ALTERNATIVELY, NAVIENT FUNDING, LLC, ANY REMARKETING AGENT OR ANY DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO SEND YOU THE FREE-WRITING BASE PROSPECTUS IF YOU REQUEST IT BY CALLING 1-800-321-7179. Free-Writing Prospectus relating to the remarketing of (up to) CLASS A-4 NOTES SLM Student Loan Trust 2005-8 Issuing Entity Navient Funding, LLC Depositor Navient Solutions, Inc. Sponsor, Servicerand Administrator Student Loan-Backed Notes The remarketing agent is remarketing, on behalf of SLM Student Loan Trust 2005-8, the class A-4 notes (the “class A-4 notes”).The class A-4 notes were originally issued by the trust on September 20, 2005.If successfully remarketed on January 26, 2015, the class A-4 notes will have the following terms: Class Outstanding Principal Amount Interest Rate Price Next Reset Date Legal Maturity Date Class A-4 Notes 3-month LIBOR plus% 100% April27, 2015 January 25, 2028 All existing class A-4 noteholders are hereby advised that if you want to retain your class A-4 notes, you are required to submit a hold notice prior to 12:00 p.m. (noon), New York City time, on January 15, 2015, to the remarketing agent.Otherwise your notes will be deemed to have been tendered for remarketing. The class A-4 notes have not been approved or disapproved by the United States Securities and Exchange Commission (the “SEC”), any state securities commission or any other regulatory authority, nor have any of the foregoing authorities passed upon or endorsed the merits of this remarketing or the accuracy or adequacy of this free-writing prospectus. Any representation to the contrary is a criminal offense. You should consider carefully the risk factors on page 21 of this free-writing prospectus and on page15 of the free-writing base prospectus. We are not offering the class A-4 notes in any state or other jurisdiction where the offer is prohibited. This document constitutes a “free-writing prospectus” within the meaning of Rule 405 under the Securities Act of 1933, as amended. The notes are asset-backed securities and are obligations of the issuing entity, which is a trust.They are not obligations of or interests in Navient Corporation, the sponsor, the depositor, any seller of loans to the depositor, the administrator, the servicer or any of their respective affiliates. The notes are not guaranteed or insured by the United States or any governmental agency. The trust will be relying on an exclusion or exemption from the Investment Company Act of 1940 contained in rule 3a-7 under the Investment Company Act of 1940, although there may be additional exclusions or exemptions available to the trust. The trust is being structured so as not to constitute a “covered fund” for purposes of the Volcker Rule under the Dodd-Frank Act (both as defined in this offering memorandum). Remarketing Agent BofA Merrill Lynch January 13, 2015 REMARKETING TERMS SUMMARY OnJanuary 26, 2015(absent a Failed Remarketing, or the exercise by Navient Corporation or one of its wholly-owned subsidiaries of its call option), the class A-4 notes will be reset from their current terms to the following terms, which terms will be applicable until the next reset date for the class A-4 notes (definitions for certain capitalized terms may be found in the Glossary at the end of this free-writing prospectus): Original principal amount Current outstanding principal balance Principal amount being remarketed Remarketing Terms Determination Date January 13, 2015 Notice Date(2) January 15, 2015 Spread Determination Date(3) On or before January 21, 2015 Current Reset Date January 26, 2015 All Hold Rate Three-Month LIBOR plus 0.75% Next applicable reset date April 27, 2015 Interest rate mode Floating Index Three-Month LIBOR(4) Spread(5) Plus% Day-count basis Actual/360 Weighted average remaining life (1)Subject to the receipt of timely delivered Hold Notices. (2)Unless an existing class A-4 noteholder submits a Hold Notice to the remarketing agent prior to12:00p.m. (noon), New York City time, on the Notice Date, such notes will be irrevocably deemed to have been tendered for remarketing. (3)The applicable Spread may be determined at any time after 12:00 p.m. (noon), New York City time, on the Notice Date but not later than 3:00 p.m., New York City time, on January 21, 2015. (4)Three-month LIBOR will be reset on each LIBOR Determination Date in accordance with the procedures set forth under “Additional Information Regarding the Notes—Determination of Indices—LIBOR” in the free-writing base prospectus. (5) To be determined on the spread determination date. (6) The projected weighted average remaining life to theApril 27,2015reset date of the class A-4 notes (and assuming a successful remarketing of such notes on the current reset date) under various usual and customary prepayment scenarios is approximately 0.25 years.More information may be found under “Prepayments, Extensions, Weighted Average Remaining Life and Expected Maturity of the Class A-4 Notes” to be included as Exhibit I to the final remarketing prospectus supplement to be distributed to potential investors on or prior to the spread determination date. -i- The remarketing agent may be contacted as follows: Merrill Lynch, Pierce, Fenner & Smith Incorporated One Bryant Park New York, New York 10036 Attention: Brian Kane Telephone: 646-855-9095 E-mail: brian.f.kane@baml.com -ii- INTRODUCTION The Student Loan-Backed Notes issued by SLM Student Loan Trust 2005-8 consist of the class A-4 notes (referred to as the “reset rate notes”) and the class A-1, classA-2, class A-3 and class A-5 notes (collectively referred to as the “floating rate class A notes”) and the class B notes (which, together with the floating rate class A notes, are referred to as the “floating rate notes” and the floating rate notes, together with the reset rate notes, are referred to as the “notes”).As of the date of this remarketing free-writing prospectus (referred to as the “free-writing prospectus”), the class A-1 notes and class A-2 notes have been paid in full and are no longer outstanding.None of the classes of notes other than the class A-4 notes (collectively referred to as the “other notes”) are being offered under this free-writing prospectus.Any information contained herein with respect to the other notes is provided only to present a better understanding of the class A-4 notes.The class A-4 notes were originally offered for sale pursuant to the prospectus supplement, dated September 8, 2005 and the related prospectus, dated August 1, 2005. Merrill Lynch, Pierce, Fenner & Smith Incorporated is serving as the remarketing agent (in such capacity, the “remarketing agent”) for the class A-4 notes. The notes were issued on September 20, 2005 (referred to as the “closing date”), are obligations of an issuing entity known as SLM Student Loan Trust 2005-8 (referred to as the “trust”) and are secured by the assets of the trust, which consist primarily of a pool of consolidation student loans (the “trust student loans”). Principal of and interest on the notes are payable as described herein on the 25th day of each January, April, July and October or, if such day is not a business day, then on the next business day (each, a “distribution date”).The initial “reset date” for the class A-4 notes was October 27, 2008.A failed remarketing was declared with respect to the initial reset date and each subsequent reset date.Pursuant to the terms of these failed remarketings, (i) the holders of the class A-4 notes were required to retain their notes, (ii) the class A-4 notes were reset to bear interest at the failed remarketing rate, which is an annual rate equal to three-month LIBOR plus 0.75%, which rate remained in effect after each failed remarketing, and (iii) a three-month reset period ending on the next distribution date was established.We refer to theJanuary 26, 2015reset date as the “current reset date” in this free-writing prospectus.If successfully remarketed on the current reset date, interest will accrue on the class A-4 notes at the rate specified in the summary of this free-writing prospectus and will be calculated based on the actual number of days elapsed in each accrual period and a 360-day year until their next reset date which will occur on April 27, 2015.Interest will accrue on the outstanding principal balance of the class A-4 notes during three-month accrual periods and will be paid on each distribution date.The first distribution date after the current reset date is scheduled to occur on April 27, 2015.Each accrual period will begin on a distribution date and end on the day before the next distribution date. Investors in the class A-4 notes are strongly urged to keep in contact with the remarketing agent because notices and required information pertaining to the remarketing of the class A-4 notes sent to the clearing agencies by the administrator or the remarketing agent, as applicable, may not be communicated in a timely manner to the related beneficial owners. -iii- -iv- -v- TABLE OF CONTENTS Free-Writing Prospectus REMARKETING TERMS SUMMARY i INTRODUCTION iii SUMMARY OF NOTE TERMS 1 RISK FACTORS 21 DEFINED TERMS 26 THE TRUST 26 USE OF PROCEEDS 31 THE TRUST STUDENT LOAN POOL 31 DESCRIPTION OF THE NOTES 39 STATIC POOLS 66 PREPAYMENTS, EXTENSIONS, WEIGHTED AVERAGE REMAINING LIFE AND EXPECTED MATURITY OF THECLASS A-4 NOTES 66 U.S. FEDERAL INCOME TAX CONSEQUENCES 67 EUROPEAN UNION DIRECTIVE ON THE TAXATION OF SAVINGS INCOME 69 ERISA CONSIDERATIONS 70 ACCOUNTING CONSIDERATIONS 72 REPORTS TO NOTEHOLDERS 72 REMARKETING 72 NOTICES TO INVESTORS 73 LISTING INFORMATION 74 CERTAIN INVESTMENT COMPANY ACT CONSIDERATIONS 75 RATINGS 75 LEGAL PROCEEDINGS 75 LEGAL MATTERS 75 GLOSSARY 77 ANNEX A The Trust Student Loan Pool as ofNovember 30, 2014 APPENDIX A: Federal Family Education Loan Program EXHIBIT I: Prepayments, Extensions, Weighted Average Remaining Life and Expected Maturity of the Class A-4 Notes APPENDIX I:
